Citation Nr: 1827268	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  11-09 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left ankle injury.

2.  Entitlement to service connection for a kidney disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

This case was previously before the Board in November 2015 and May 2017 when it was remanded for additional development.  The case has now returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  A left ankle disability, diagnosed as tendonitis, was first manifested years after active duty service and is not etiologically related to a disease or injury during active duty service, to include an in-service left ankle sprain.

2.  A kidney disability, diagnosed as nephrolithiasis, was first manifested years after active duty service and is not etiologically related to a disease or injury during active duty service.


CONCLUSIONS OF LAW

1.  A chronic left ankle disability is not a residual of a left ankle in-service injury and was not incurred in or aggravated by active duty service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

2.  A kidney disability was not incurred in or aggravated by active duty service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Left Ankle Disability 

The Veteran contends that service connection is warranted for a disability of the left ankle as it was injured during active military service.  The record establishes a current left ankle disability.  The Veteran was diagnosed with tendonitis of the left ankle upon VA examination in June 2017 and by his private physician in July and August 2017.  A private MRI of the left ankle in November 2015 also demonstrated chondromalacia of multiple ankle joints.  A current disability is therefore demonstrated.  

The evidence also establishes an in-service injury.  Service treatment records show that the Veteran sprained his left ankle in June 1970 after falling down a ship's ladder.  An X-ray of the joint was normal and a left ankle sprain was diagnosed.  There are no other complaints or treatment pertaining to the left ankle documented in the service records.  The Board therefore finds that the second element of service connection-an in-service injury-is demonstrated.

Regarding the third element of service connection, a nexus between the Veteran's current ankle disability and the in-service injury, the Board notes that service and post-service records do not indicate such a link.  While the Veteran incurred an ankle sprain during service, there is no evidence that a chronic left ankle disability was identified during active duty.  Aside from the one-time treatment for the left ankle sprain in June 1970, there are no other findings or complaints pertaining to the left ankle in the service records.  Furthermore, the Veteran denied having any ankle problems or complaints on a June 1975 examination for re-enlistment.

There is also no evidence of a left ankle problem in the post-service record until January 1990, almost 20 years after service, when the Veteran first filed his claim for VA compensation.  Additionally, post-service medical records document several ankle injuries after service.  During a May 1990 VA examination of his ankle, the Veteran reported that he slipped off a curb in 1982 injuring his low back and worked as a welder which required a large amount of heavy lifting.  The Veteran also reported to his VA provider in February 2009 that he twisted his ankle getting out of bed on January 30, 2009 with accompanying left ankle swelling and pain.  The absence of any evidence of a disability until many years after service and the intervening post-service injuries weigh against a finding that the Veteran's current left ankle disability is related to an acute ankle sprain during service.

The record also contains several medical opinions addressing the etiology of the claimed left ankle disability.  The only medical opinion weighing in favor of service connection is an April 2007 note from a private physician stating that the Veteran incurred a left ankle injury in 1970 that has caused pain and swelling since that time.  This medical opinion was not accompanied by any rationale and does not indicate that the private provider reviewed any medical records, including service treatment records.  It is based solely on the Veteran's reported history and does not include consideration of the acute nature of the in-service ankle sprain, the length of time that passed before post-service ankle complaints, and the Veteran's post-service injuries.  The probative value of the April 2007 private medical opinion is therefore reduced.  

In contrast with the above, VA examiners in May 1990 and June 2017 provided medical opinions weighing against the claim for service connection.  After physically examining the Veteran in May 1990, a VA examiner concluded that the Veteran had no residual dysfunction associated with the in-service left ankle sprain.  The Board also finds the opinion of the June 2017 VA examination is the most probative medical opinion of record as it is based on a full review of the evidence, including the service and post-service medical evidence, and the Veteran's own statements regarding his in-service injury.  After physically examining the Veteran and reviewing the record, the June 2017 VA examiner concluded that the Veteran's left ankle tendonitis was not related to any in-service events or injuries.  This opinion was based on the nature of the left ankle sprain incurred during service and the Veteran's reports that he did not experience further symptoms of a left ankle condition until many years after service.  The June 2017 VA examiner's opinion was accompanied by a well-reasoned and well-supported rationale and referenced specific evidence in the service and post-service record.  It was also based on an accurate review of the facts of the case and the Board finds that it is entitled to significant probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Ankle tendonitis and sprains are not chronic diseases listed in 38 C.F.R. § 3.309(a).  Statements of continuous symptoms since service can also support a claim for service connection under 38 C.F.R. §§ 3.303(a) and (d), but the Veteran has not reported such a history.  He testified in July 2015 that he did not start to have problems with his left ankle until "a few years" after his period of active duty service.  As there is no lay evidence of continuous left ankle pain since service, an award of service connection on this basis is not warranted. 

The Board has also considered the contentions of the Veteran connecting his left ankle condition to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  His statements are clearly outweighed by the competent medical evidence of record, including the June 2017 VA opinion.

In sum, the post-service record shows that the first evidence of the Veteran's claimed disability was many years after his separation from service.  In addition, there is no medical evidence linking the Veteran's current left ankle condition to an injury during service.  The Veteran has not reported a continuity of symptomatology and the competent medical evidence of record clearly weighs against the claim.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and his active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C. § 5107(b) (2012).


Kidney Disability

The Board also finds that service connection is not warranted for the claimed kidney disability.  The Veteran contends that a current kidney disability is related to findings of albuminuria and proteinuria during active duty service.  A current disability is demonstrated; post-service records document the Veteran's complaints of urinary frequency and kidney stones.  The Veteran was also diagnosed with nephrolithiasis (kidney stones) upon VA examination in June 2017.

An in-service injury is also demonstrated.  Service records document multiple findings of abnormal renal tests.  From October to December 1970, the Veteran was found to have fine granular casts in his urine and he was referred to the urology department for evaluation in October 1970.  A long history of positive albuminuria for the past 10 months was noted with present positive albuminuria and granular casts with negative cultures.  An intravenous pyelogram (IVP) was performed which showed prompt filling and a diagnosis of intermittent proteinuria and pyuria was rendered.  The Board therefore finds that the abnormal laboratory findings during service satisfy the criteria for an in-service injury and the first two elements of service connection are established.

However, the record does not establish the third element of service connection, a link between the Veteran's nephrolithiasis and active duty service.  Service records contain laboratory findings of albuminuria and proteinuria indicating renal abnormalities, but a June 2017 VA examiner indicated that this evidence only suggested a kidney infection and not a chronic disability.  The Veteran's kidney function and urinalysis were also normal upon re-enlistment examination in June 1975, four years after his separation from active duty service.  Furthermore, there is no evidence of a kidney problem until years after service.  In September 2007, more than 35 years after discharge, the Veteran had high levels of urea according to laboratory testing at the VA Medical Center (VAMC), though a chronic condition was not diagnosed.  According to the Veteran, he was treated for kidney stones in approximately 2013 at a private hospital, more than 40 years after service.  Thus, service and post-service records do not document a chronic kidney condition until several decades after the Veteran's active duty service.  

The Veteran has also not submitted any competent medical evidence in support of his claim.  None of his treating health care providers have linked his kidney problems to service and the only medical opinion of record, that of the June 2017 VA examiner, weighs against the claim.  After examining the Veteran and reviewing the complete claims file, the June 2017 VA examiner concluded that the Veteran's nephrolithiasis was not etiologically related to service.  The examiner observed that service treatment records did not establish chronic kidney dysfunction during active duty and abnormal test results were only suggestive of an acute infection.  Post-service records and the Veteran's statements showed treatment for kidney stones in 2013 with currently normal renal function.  The examiner also noted the Veteran's history of hypertension for 15 to 20 years and a family history of kidney stones.  The examiner's medical opinion was therefore based on a full and  accurate review of the facts of the case and was accompanied by a well-reasoned rationale that made specific reference to evidence in the claims file.  It is therefore afforded significant probative weight.  See Nieves- Rodrigue, supra.
  
Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Some kidney conditions are considered chronic diseases under 38 C.F.R. § 3.309(a), including calculi of the kidneys and nephritis; however, the Veteran has not reported a history of continuous kidney problems since service.  He testified in July 2015 that laboratory testing during service showed some renal abnormalities and he experiences current urinary frequency and incontinence.  As the Veteran has not provided a history of continuous symptoms since active duty and such a history is not established by the objective medical record, an award of service connection on this basis is not warranted.  The Board has also considered the Veteran's statements connecting his current condition to service, but finds that as a lay person, he is not competent to provide an opinion regarding medical etiology.  See Barr, supra.  

As the competent evidence does not establish a nexus between the claimed kidney disability and the in-service injury, the Board finds that service connection is not warranted and the claim must be denied.





ORDER

Entitlement to service connection for residuals of a left ankle injury is denied.

Entitlement to service connection for a kidney disability is denied.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


